No. 04-01-00256-CV
SUMMIT CARE TEXAS, L.P., Individually and d/b/a Live Oak Nursing Center,
Appellant
v.
Deborah ANDREWS,
Appellee

From the County Court at Law Number 7, Court, Bexar County, Texas
Trial Court No. 257,725
Honorable Irene Rios, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
 Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	October 24, 2001
JOINT MOTION TO DISMISS GRANTED; APPEAL DISMISSED
	The parties filed a joint motion to dismiss this appeal. We grant the motion. See Tex. R. App.
P. 42.1(a)(1). Costs of appeal are taxed against the parties who have incurred them.
							PER CURIAM
DO NOT PUBLISH